Stephens, J.
This being a suit by the vendee of personalty against the vendor, for a malicious prosecution, in which the petition alleges that the attorneys at law employed by the defendant to “force this petitioner to pay to [the defendant] $100.00” (which was an alleged balance due for the purchase-money which the plaintiff contends had been paid) caused another person, to whom the plaintiff had sold the personalty, to institute a criminal prosecution against the plaintiff, based upon the transaction of sale by the plaintiff to such other person, and it not appearing anywhere from the petition that the person instituting the criminal proceeding acted at the instigation of the defendant, or otherwise as his agent, and it not appearing that the attorneys for the defendant, in causing such person to institute the criminal prosecution, had any authority whatsoever from the defendant to force the collection of the alleged indebtedness by instigating a criminal prosecution, the petition set out no cause of action against the defendant and was properly dismissed on demurrer.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.